Title: To George Washington from William Livingston, 11 November 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 11th Novr 1777

your Excellency’s Favour of yesterday’s date I just now received—It gives me very great Concern Sir that you should think I meant to construe any part of your Letter into any kind of reflection upon the Exertions of this State. If there is any Expression in my Letter (of which I have no Copy) that appears to carry that Idea, I am confident your Excellency’s Candour will ascribe it to the hurry in which I am generally obliged to write, assuring you that such Insinuation was the farthest from my Intention.
General Dickenson, to whose Discretion it was left to take the Command of our Militia now under General Newcomb, or to continue on his present Station as he should conceive most for the Publick Interest; has preferred the latter, on account of a Plan he has formed to make a Descent on Staten Island, which he says is a favorite Scheme of his; and from which he expects to derive considerable Advantage to the Cause. From the frequent Complaints I have had of General Newcomb’s Inactivity and utter want of all Dicipline, I have sent for him to this place to account for his Conduct to General Forman; & hope his friends here will embrace that opportunity to persuade him to resign a Post, which most of them seem now convinced he is incapable of discharging either with Honour to himself, or Advantage to the State.

I heartily thank your Excellency for your kind Congratulation on my Reelection to this Government, which, as it was the more honourable for its being unanimous & undesired, I sincerely wish from Gratitude as well as duty to the People, to discharge with constant Attention to their Emolument; tho’ I am not a little discouraged when I consider how much additional weight the Effects of War have superinduced into an Office, of itself sufficiently arduous for the compass of my Talents.
Wishing your Excellency every kind of Prosperity, and a compleat Victory over our Enemies. I am with the highest Esteem your Excellency’s Most Obt Servt

Wil: Livingston


P.S. It is strongly suspected Sir, that great Quantities of Flour are carried into New York under Pretence of supplying our Prisoners, that are really destined for the Enemy. I know not the Foundation of those Reports, but think it my Duty to acquaint your Excellency that such there are. you will best know the proper mode of Investigation.
As I seldom meet with an Opportunity from this Place to Congress I beg Leave to trouble your Excellency with the inclosed to President Laurens, to be transmitted with your Excellency’s Dispatches when you shall have Occasion to send to York Town.

